Third District Court of Appeal
                               State of Florida

                        Opinion filed September 17, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D12-1877
                         Lower Tribunal No. 04-23829
                             ________________


                          Larry Robert Williams,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Yvonne
Colodny, Judge.

      Eugene F. Zenobi, Regional Counsel, and Roberta G. Mandel, Special
Assistant Regional Counsel, for appellant.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before ROTHENBERG, SALTER, and LOGUE, JJ.

      ROTHENBERG, J.
       The defendant, Larry Robert Williams, who was charged with first degree

murder and shooting into a public or private building, appeals his conviction for

the lesser included offense of manslaughter and for shooting into a public or

private building. The sole issue raised on appeal is whether the trial court erred by

denying the defendant’s motion to suppress his statements. Because we find that

the trial court’s order denying the defendant’s motion to suppress is supported by

competent substantial evidence, we affirm.

       At approximately midnight on August 4, 2004, Lindsey Graham was shot

and killed when someone fired through her bedroom window while she was

speaking to her friend Brandi Cooper on the telephone. After conducting their

investigation and obtaining probable cause to believe the defendant was the person

who shot and killed Ms. Graham, Miami-Dade County homicide detectives went to

the defendant’s home the following afternoon. The detectives found the defendant

seated in a car parked in front of the house, took the defendant into custody, and

placed the defendant under arrest. After obtaining consent to search the residence

from the defendant and his mother via a consent-to-search form, the detectives

searched the defendant’s home, and the murder weapon, an AK-47, was recovered

in the attic.

       When the defendant was taken into custody and advised that he was under

arrest for the homicide of Ms. Graham, he spontaneously stated, “How many years



                                         2
am I gonna get for this?” The detectives did not respond to this spontaneous

statement, nor did they acknowledge the defendant’s repetition of this question

during his transport to the homicide bureau other than to advise the defendant to

wait until they got to the homicide office where his questions would be answered.

At the homicide office, the defendant was advised of his rights with the use of a

Miranda1 rights warning form, which the defendant executed, thereby waiving his

rights and agreeing to speak with Detective Romagni without having a lawyer

present. The defendant then provided a videotaped statement admitting to the

homicide.

        The defendant does not dispute that his statement was a voluntary statement

free from coercion or any promises made to him by the police. The sole issue

raised on appeal is whether the defendant possessed the mental capacity to make a

knowing and intelligent waiver of his rights when he was questioned by the police.

        After conducting an evidentiary hearing, the trial court issued an order

denying the defendant’s motion to suppress the defendant’s statements. The trial

court’s order reflects that the trial court considered the testimony of the detectives,

the videotaped statement of the defendant, the photographs of the crime scene, the

consent-to-search form, the Miranda rights waiver form, and the deposition

testimony of two psychologists who were retained or appointed to determine the


1   Miranda v. Arizona, 384 U.S. 436 (1966).

                                          3
defendant’s competency to waive his rights. The trial court specifically found that

the defendant and his mother knowingly and willingly consented to the search of

the premises, the defendant had the mental capacity to understand his waiver and

the impact of his waiver, and the defendant’s statements and admissions were

freely and voluntarily given.

      The trial court’s ruling on a motion to suppress evidence is presumed to be

correct and is entitled to great deference. San Martin v. State, 717 So. 2d 462, 469

(Fla. 1998). The reviewing court interprets the evidence and reasonable inferences

and deductions derived therefrom in a manner most favorable to sustaining the trial

court’s ruling. Id.

      Although the defendant’s I.Q. scores were in the lower range, the defendant,

who was twenty-two years old at the time of his statement, advised the detectives

that he had an eleventh grade education; he was enrolled to obtain his GED; he

was not under the influence of any alcohol, illicit drugs, or medication; he did not

suffer from a mental illness; and he understood the proceedings. The defendant’s

statement reflects that the defendant had no difficulty providing relevant personal

information, including addresses, phone numbers, and employment history. He

stopped the detective and asked questions when he did not understand what was

being asked. For example, before responding to two of the Miranda questions, he

asked the detective to explain more fully what his rights were and what he was



                                         4
waiving, and after further explanation, he stated that he understood and was willing

to waive those rights. During his statement, the defendant confirmed that when he

executed the rights waiver form, he did so freely and voluntarily and that he

understood the rights he was waiving. Additionally, the defendant’s statement was

consistent with the physical evidence and the testimony of the witnesses.

      Because the trial court’s findings are supported by competent substantial

evidence, we affirm.

      Affirmed.




                                         5